Name: 81/376/EEC: Commission Decision of 15 May 1981 setting up an Advisory Committee on Sheepmeat and Goatmeat
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-06-03

 Avis juridique important|31981D037681/376/EEC: Commission Decision of 15 May 1981 setting up an Advisory Committee on Sheepmeat and Goatmeat Official Journal L 145 , 03/06/1981 P. 0026 - 0027 Spanish special edition: Chapter 03 Volume 22 P. 0018 Portuguese special edition Chapter 03 Volume 22 P. 0018 ++++COMMISSION DECISION OF 15 MAY 1981 SETTING UP AN ADVISORY COMMITTEE ON SHEEPMEAT AND GOATMEAT ( 81/376/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS COUNCIL REGULATION ( EEC ) NO 1837/80 ( 1 ) INSTITUTED A COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT ; WHEREAS IT IS IMPORTANT FOR THE COMMISSION TO OBTAIN THE OPINIONS OF THE VARIOUS PROFESSIONAL INTERESTS CONCERNED AND OF CONSUMERS ON ANY DIFFICULTIES THAT MAY ARISE IN THE APPLICATION OF THIS REGULATION ; WHEREAS THE VARIOUS PROFESSIONAL ASSOCIATIONS OF FARMERS , OF PROCESSORS AND MANUFACTURERS , OF TRADERS AND OF WORKERS AND THE CONSUMERS' ORGANIZATIONS IN THE MEMBER STATES HAVE SET UP ORGANIZATIONS TO REPRESENT THEM AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON SHEEPMEAT AND GOATMEAT , HEREINAFTER CALLED " THE COMMITTEE " . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : FARMERS , COOPERATIVES , THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , TRADERS IN AGRICULTURAL PRODUCE AND FOODSTUFFS , AGRICULTURAL WORKERS AND WORKERS IN THE PROCESSING AND FOODMANUFACTURING INDUSTRIES , CONSUMERS . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE OPERATION OF THE REGULATIONS ON THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT AND IN PARTICULAR ON MEASURES TO BE ADOPTED BY THE COMMISSION UNDER THOSE REGULATIONS . 2 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO IN PARTICULAR AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 28 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : ( A ) NINE TO SHEEP FARMERS ; ( B ) FIVE TO LIVESTOCK AND MEAT COOPERATIVES AND PROCESSING COOPERATIVES ; ( C ) ONE TO THE MEAT INDUSTRY ; ( D ) TWO TO THE LIVESTOCK TRADE ; ( E ) TWO TO THE WHOLESALE MEAT TRADE ; ( F ) TWO TO THE MEAT DISTRIBUTION TRADE ; ( G ) THREE TO AGRICULTURAL WORKERS AND WORKERS IN THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES ; ( H ) FOUR TO CONSUMERS . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE PROFESSIONAL ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ) AND WHOSE ACTIVITIES COME WITHIN THE SCOPE OF THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT . HOWEVER , CONSUMERS' REPRESENTATIVES SHALL BE APPOINTED ON PROPOSALS FROM THE CONSUMERS' ADVISORY COMMITTEE . FOR EACH SEAT TO BE FILLED , THOSE BODIES SHALL PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE YEARS BY DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH NOMINATED THE MEMBER REQUESTS THAT HE BE REPLACED . A MEMBER WHOSE APPOINTMENT HAS BEEN TERMINATED SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM OF OFFICE IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION , FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICECHAIRMEN FOR A PERIOD OF THREE YEARS . THE COMMITTEE MAY , BY THE SAME MAJORITY , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL INCLUDE AT MOST ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED ON THE COMMITTEE . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE . EXPERTS SHALL TAKE PART IN DISCUSSIONS ONLY OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE MAY SET UP WORKING PARTIES TO ASSIST IT IN CARRYING OUT ITS WORK . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT THE PLACE WHERE THE COMMISSION HAS ITS SEAT . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS AND WORKING PARTIES . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE , ITS OFFICERS AND WORKING PARTIES SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN AT THE OUTCOME OF SUCH DISCUSSIONS . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF THE COMMITTEE'S DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL OR TO THE MANAGEMENT COMMITTEES , AT THE REQUEST OF THE LATTER . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING PARTIES . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . THIS DECISION SHALL ENTER INTO FORCE ON 15 MAY 1981 . DONE AT BRUSSELS , 15 MAY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 .